The evidence in this case and the questions reserved are the same as in the case of Ira H. Henderson v. State, 97 So. 785,1
with the following exception: In the instant case the defendant offered to show that he dipped his cattle at the Grider vat, and the undisputed evidence showed that the Grider vat was not a government vat and was not under government supervision. Affirmed on authority of Ira H. Henderson v. State.
Affirmed.
                          On Rehearing.
Application for rehearing overruled on the authority of Ira H. Henderson v. State, ante, p. 294, 97 So. 785.
Application overruled.
1 Ante, p. 294